Hon. Reagan S. Wyche           Opinion No. O-5522
County Auditory                Re: .Is Gregg County legally, au-
Gregg County                   thorized to pay the premium on
Longview, Texas                the official bond of the county
                               au-ditor?
Dear Sir:
              Your letter of August 3 1943, requesting the opinion
of this     department on the above si ated question, reads as fol-
lows:
                               "Ill Re: Ait. 3899,Expense
                               Account
                               Acts 1937 45 Leg. 1st C S p.
                               1817 Ch. $7
              “Under this article is the Auditor allowed     to
        pay for the premium on his official  bond?
                “If this article  does not apply is there any
        other    article that authorizes paymeni of the Audi-
        tor’s    bond by the ‘county?”
          Gregg County has a population  of 58,027 inhabitants
according to the 1940 Federal Census.   Therefore, the county
officials of said county are compensated on an annual salary
basis as authorized by Article 3912e, Vernon’s Annotated Civil
Statutes.
          Article 1649, Vernon’s Annotated Civil Statutes,  re-
quires the county auditor to execute a bond within the time
and in the amount, etc.,  as mentioned therein.
              Paragraph (b) of Article   3899, Vernon’s   Annotated
Civil     Statutes,  provides in part:
              “Each officer  named in this act, where he re-
        ceives a salary as compensation for his services,
        shall be entitled   and permitted to purchase or charge
        to his county all reasonable expenses necessary in
        the proper and legal conduct of his office,     premiums
        on official  bonds, premiums on fire,   burglary,  theft,
Hon..:'heagen S. Wyche, page 2    (o-5522)


     robbery insurance protecting        public funds and
     including the cost of surety bonds for his depu-
     ties    provided that the expenses incurred for
     premI urns on official     bonds for the county treas-
     urer    county auditor,     county road commissioners,
     coun c y school superintendent       and the hide and
     animal inspector,      including 4 he cost of surety
     bonds for any deputies of any such officers,          may
     be also included       and such expenses to be passed
     on, predetermine a and allowed in the time and
     amount) as nearly as possible,        by the comtuis-
     siohers’ court.     . . . All such approved claims
     and accounts shall be paid from the officers
     salary fund unless otherwise provided herein.*
           In view of the foregoing  statute you are respect-
fully advised that it is the opinion of this department that
the premium on the official   bond of the county auditor must
be paid by the county out of the officers’   salary fund %n-
less otherwise provided.”    We are unable to find any o t her
provision  in said section providing that said premium shall
be otherwise paid.   In other words, the county is legally     au-
thorized to pay the premium on the official   bona of the
county auditor out of the officers'   salary fund of said county.
                                   Yours very truly
                                   ATTORNEY GENERAL  OF TEXAS
                                   By /s/ Ardell Williams
                                   Araell Williams,  Assistant
APPROVED  ~AUG16, 1943
/s/ R. W. Fairchild
 (Acting) ATTORNEY  GENRR
                        AL OF TEXAS
APPROVED:OPINIONCOMMITTEE
BY:     RWF: CHAIRMAN
AW:db:wb